                                                          ip II        L         E   n\

                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                                         } CLERK, U.S. DISTRICT COURT
                                                                  RICHMOND. VA
                                                                                     -J
                             Richmond Division


UNITED STATES OF AMERICA,

„
V *
                                        Criminal No. 3:18-cr-97

TRINIDAD DIAZ-MARTINEZ,

      Defendant.



                             MEMORANDUM OPINION


      This matter is before the Court on the Defendant's MOTION TO
 DISMISS INDICTMENT (the "Motion") (ECF No. 18). For the reasons
 set forth below, the Motion will be denied.
                                 BACKGROUND


 I.   Procedural Context

      Trinidad Diaz-Martinez ("Diaz-Martinez") was charged in a

 one-count indictment with illegal reentry pursuant to 8 U.S.C. §
                                                                1
                                                                       1

 1326(a). ECF No. 3. On October 24, 2018, Diaz-Martinez filed his
                                                                            or
 Motion (ECF No. 18).        The parties briefed the Motion, and, on CO

 November 27, 2018, the Court received evidence and heard oral

 argument on it. See Nov. 27 Hr'g Tr. (hereinafter "Hr'g Tr.") (ECF

 No. 30).

      At the conclusion of the November 27 hearing, the Court

 ordered supplemental briefing on several issues that arose at the

 hearing. Hr'g Tr. at 125-129; ORDER (ECF No. 29).i        Then, after



      Due   to     several     (party-requested)   extensions     to       the
reviewing         the   supplemental        briefing,    and    upon    further

consideration of the Motion, the Court ordered a second round of

supplemental        briefing        on    additional,   specific       questions

pertaining to the Motion (EOF No. 41). The matter was fully

submitted to the Court on April 1, 2019, and is now ripe for

decision.


II.    Factual Background

       Defendant Trinidad Diaz-Martinez was born in and is a citizen

of El Salvador. ECF No. 18 at 1.                At some point in or around

August 1996 (when he was 16-years-old), Diaz-Martinez entered the

United States illegally. ECF No. 19 at 1. He encountered U.S.

Border Patrol on or around August 17, 1996 and was assigned an

alien file number ending in "669." Id.; Hr'g Tr. at 55 (ECF No.

30).

       At   the    November    27    evidentiary   hearing,    Diaz-Martinez's

uncle, Santos Lemus ("Lemus") testified that, following Diaz-

Martinez's encounter with immigration officials in August 1996,

he (Lemus) received a phone call informing him of his nephew's

situation. 2 Hr'g       Tr.    at    9,   36.   Lemus   then   requested   that

immigration officials allow Diaz-Martinez to stay with him. Id.


supplemental briefing schedule, the first round of supplemental
briefing was fully submitted to the Court on February 6, 2019.

2    Lemus testified that Diaz-Martinez is his nephew by marriage;
Lemus' wife is Diaz-Martinez's aunt. Hr'g Tr. at 7.
Immigration   officials   allowed       this    arrangement   and   mailed

documents to Lemus for him to fill out so that Lemus could become

the responsible party for Diaz-Martinez. Id. at 13, 27, 37; Def.

Ex. C. These documents were mailed to and received by Lemus at

Lemus'   apartment:   1001   Heritage          Park,   Apartment    T2   in

Fredericksburg, Virginia ("Heritage Park").^ Hr'g Tr. at 9, 13,

27-28, 37. Among other things, the paperwork that Lemus received

from immigration officials required Lemus to take Diaz-Martinez

to all immigration court proceedings. Id. at 28. Lemus signed this

paperwork. Id.

     On August 27, 1996, Diaz-Martinez was personally served (care

of Lemus) a "Show Cause Order," which explained in Spanish that

immigration officials believed that Diaz-Martinez was an alien

who was not lawfully admitted, and that he was to have a hearing

before an immigration judge where he would receive information

about any relief from deportation for which he might be eligible.

EOF No. 19 at 1-2; Gov't Ex. 1. Further, this Show Cause Order

informed Diaz-Martinez that if he were ordered removed, he would

have certain administrative remedies.^ EOF No. 19 at 2; Gov't Ex.




3    Although Lemus' testimony on this point is not entirely
clear, it appears that Lemus lived at the Heritage Park address
from about 1994 to 2006. See Hr'g Tr. at 9-10.

^    The Show Cause Order was cancelled on June 18, 1997 (the same
day that the Notice to Appear, discussed infra, was dated). Def.
Ex. B; Hr'g Tr. 107-09. The parties agree that, due to a change
                                    3
1.


     On September 5, 1996, Diaz-Martinez received an "Order of

Release on Recognizance" and was released to the custody of his

uncle, Lemus.5 EOF No. 18 at 2; EOF No. 19 at 2; Gov't Ex. 2. The

form was in English, but Diaz-Martinez signed the portion of the

form indicating that it had been explained to him in Spanish.

Gov't   Ex.   2.   Neither   the   Show   Cause   Order   nor   the   Order   of


Release   on   Recognizance    informed     Diaz-Martinez       of    when    his

immigration hearing would be held. EOF No. 18 at 2.                  After this

paperwork was sorted out, Diaz-Martinez went to live with Lemus

at the Heritage Park apartment. Hr'g Tr. at 8-10, 29.

     On June 18, 1997, a "Notice to Appear" ("NTA") was allegedly

mailed by immigration officials to Diaz-Martinez at the Heritage

Park address. EOF No. 18 at 2; Hr'g Tr. at 62; Gov't Ex. 3. The

NTA was sent by regular mail. Id.         The NTA did not set a date and

time for Diaz-Martinez's immigration hearing; rather, it stated

that the hearing would be at a date and time "to be set." EOF No.

18 at 2; EOF No. 19 at 2; Hr'g Tr. at 64; Gov't Ex. 3.                 Then, on


in immigration law, this Show Cause Order does not have any bearing
on the Court's analysis regarding the jurisdiction of the
immigration court. ECF No. 34 at 1-2; ECF No. 37 at 12. However,
the Court does not view the fact that the Show Cause Order was
cancelled as precluding it from considering that the Show Cause
Order put Diaz-Martinez on notice of certain information.

5    Among other conditions, this Order instructed that Diaz-
Martinez was not to change his address without alerting
immigration officials. ECF No. 19 at 2; Gov't Ex. 2.
                                      4
July 11, 1997, the immigration court allegedly mailed a "Notice

of Hearing" ("NOH") to Diaz-Martinez at the Heritage Park address

stating that his immigration hearing would be held on August 13,

1997 at 1:30 p.m. at a specific address in Arlington, Virginia.

ECF No. 18 at 2-3; ECF No. 19 at 3; Hr'g Tr. at 67; Gov't Ex. 4.

     Diaz-Martinez argues that the record contains no evidence

that he ever received the        NTA, the NOH, or the Order of the

Immigration Judge (the document informing him that he had been

removed). ECF No. 18 at 2-3; Gov't Ex. 5. Diaz-Martinez did not

testify to this himself, and his evidence on the lack of receipt

of these documents comes only from Lemus' testimony.

     Lemus   testified   that    he   and    Diaz-Martinez    lived    at   the

Heritage Park address for all of 1997 and that he (Lemus) never

received any mail at that address (addressed either to Diaz-

Martinez or addressed to Lemus) informing Diaz-Martinez of his

immigration court proceedings. Hr'g Tr. at 28-29, 33, 42, 44-45.

Lemus further testified that he was the only person who had a key

to his mailbox, id. at 30-31, and that Diaz-Martinez never checked

the mail for him. Id. at 40. And, he testified that, on several

occasions, the mail carrier put mail in the wrong mailbox, causing

Lemus to miss    paperwork from       his car insurer         on    about five

occasions,   Christmas   cards    from      his   employer   on    about   seven
occasions, and his legal permanent residence card.® Id. at 30-33.

Had he received notice from immigration officials to take Diaz-

Martinez to immigration court, Lemus stated that he would have

done so. Id. at 33. That is so because he had signed a document

in   which   he   agreed   that   he    would    take    Diaz-Martinez to        all

immigration court proceedings. Id. at 27-28.

       As prescribed on the NOR, an immigration hearing for Diaz-

Martinez was held on August 13, 1997, but neither Diaz-Martinez

nor Lemus appeared. ECF No. 18 at 3; Hr'g Tr. at 69. Diaz-Martinez

was ordered removed in absentia to El Salvador. ECF No. 19 at 3;

Hr'g   Tr.   at   69;   Gov't   Ex.    5.   In   the    Order    of Removal,    the

immigration judge wrote "Only relief is motion to reopen." Id. A

certificate of service attached to the Order of Removal indicates

that it was mailed (via           regular mail) to             Diaz-Martinez "c/o

Custodial Officer" on August 13, 1997. Hr'g Tr. at 69; Gov't Ex.

5."' The record also contains a cover letter (ECF No. 34-2 at 4)

dated August 14, 1997, addressed to Diaz-Martinez at the Heritage

Park address, that states that the immigration court's order is

attached.    Diaz-Martinez      asserts     that   he    did    not   receive   this




®    The mailboxes for the entire apartment complex (about 100 in
all) were located at the entrance of the complex; the mail carrier
would open all of the boxes before distributing mail to the mailbox
of the individual apartments. Hr'g Tr. at 29-30.

       Lemus was considered Diaz-Martinez's custodial officer. Hr'g
Tr. at 121.
                                        6
document either.


     Then, on October 31, 1997, immigration officials mailed (by

certified mail) to Diaz-Martinez at Heritage Park a Form 1-166

informing him that:     (1) he had been found deportable; (2) there

was no relief available to him;® (3) his deportation would be

enforced; and (4) he was to turn himself in on December 4, 1997

for deportation. EOF No. 18 at 4; EOF No. 19 at 3; Hr'g Tr. at

71-73; Gov't Ex. 6.      That same certified mailing also contained

a Form 1-294, informing Diaz-Martinez that he was inadmissible

for a period of five years after his removal. Id.             Diaz-Martinez

signed for the receipt of these documents.® ECF No. 18 at 4; ECF

No. 19 at 3; Gov't Ex. 6.       Because Diaz-Martinez signed for the

certified mail, it could not have been delivered to Lemus' mailbox

like the other notices would have been. ECF No. 38 at 2 n.l.

     The December 4, 1997 date for Diaz-Martinez to turn himself

in came and went. ECF No 19 at 4; Hr'g Tr. at 73. A warrant was

issued   for   his   arrest.   Id.   At   some   point   in   1999   (perhaps



®    Specifically, the 1-166 stated: "As you know, following a
hearing in your case you were found deportable and the hearing
officer has entered an order of deportation. A review of your file
indicates there is no administrative relief which may be extended
to you. . . ." Gov't Ex. 6 (emphasis added). The underscored
information was not correct. See supra note 19.

®    When specifically asked if he was aware that Diaz-Martinez
had received certified mail at the Heritage Park address informing
him that he had been ordered deported, Lemus testified that he
was unaware that such mail had been received. Hr'g Tr. at 46.
                                      7
February), Lemus testified that Diaz-Martinez left the Heritage

Park address. Hr'g Tr. at 29, 35, 43-44. Lemus did not know where

Diaz-Martinez went after leaving the Heritage Park address in

1999. Id. at 44, 47. Even though Lemus considered that he was

still responsible for Diaz-Martinez, Lemus testified that he did

not inform immigration officials that Diaz-Martinez had left the

Heritage Park address. Id. at 47-48.

      Diaz-Martinez did not encounter law enforcement again until

July 12, 1999,        when    he   was arrested   by the    Stafford County

Sheriff s Department and turned over to immigration officials on

his 1997 Removal Order. EOF No. 19 at 4; Hr'g Tr. at 74; Gov't

Ex. 7.      He was released that same day on an Order of Supervision,

which      required   him    to    follow   certain   conditions,   including

checking in with immigration officials each month. EOF No 19 at

4; Hr'g Tr. at 74-77; Gov't Ex. 8.             Diaz-Martinez followed this

check-in requirement for a few months. Hr'g Tr. at 77-79; Gov't

Ex.   9.    During    the    October   1999   check-in,   Diaz-Martinez   was

informed that he would be deported on November 1, 1999 (pursuant

to the 1997 Removal Order). Hr'g Tr. at 78. Diaz-Martinez did not

show up to be removed on November 1, 1999, and again, an active

warrant for his removal was issued. Id. 78-79.

        In April 2001, Diaz-Martinez applied for Temporary Protected

Status ("TPS") and for Employment Authorization. EOF No. 18 at 4;
ECF No. 19 at 5; Gov't Exs. 10-11. On his initial application, he

provided a different address than had been provided in previous

immigration      proceedings      and falsely stated         (under     penalty of

perjury) that he had not previously been involved in immigration

proceedings. ECF No. 19 at 5; Hr'g Tr. at 83-84; Gov't Exs. 10-

11.   Further,     the   applications       indicated        that   Diaz-Martinez

received   assistance       in   filing   his    applications       from   Gerardo

Aguilar. Hr'g Tr. at 81; Gov't Exs. 10-11. Both the TPS and

Employment Authorization applications were granted. ECF No. 19 at

5. And, because       Diaz-Martinez falsely stated that he had not

previously been involved with immigration officials, he was issued

a new alien number ending in "85." Id.; Hr'g Tr. at 84.

      Subsequently,      using     his   new   alien   number,      Diaz-Martinez

applied    for    renewal    of    either      his   TPS     or   his   Employment

Authorization (or both) on several occasions between 2003 and

2010. Hr'g Tr. at 92-105; Gov't Exs. 13-16, 22-23, 25-29.                       In

2005, Diaz-Martinez was informed that his TPS was being withdrawn

because he had several criminal convictions. Hr'g Tr. at 97-98;

Gov't Exs. 17-19. His TPS was ultimately terminated in 2006 and

his appeal of this decision was denied. Hr'g Tr. at 97-101; Gov't

Exs. 17-21.


      In   December      2011,     Diaz-Martinez       was    arrested     on   his

outstanding 1997 Removal Order and was removed from the United
States on January 17, 2012. ECF No. 19 at 7; Hr'g Tr. at 106;

Gov't    Ex.   30.   Thereafter,    Diaz-Martinez   reentered   the   United

States without authorization. ECF No. 18 at 4; ECF No. 19 at 8.

In February 2018, he was arrested for several state offenses. ECF

No. 19 at 8. He was convicted of these offenses and turned over


to immigration officials. Id. Following this, he was indicted by

the grand jury for the illegal reentry charge he now faces. Id.

He was arrested on this charge on August 9, 2018. ECF No. 7.

                                   DISCUSSION


I.     Framework for Collateral Challenges to Prior Deportation
Orders


       Diaz-Martinez has been charged with illegal reentry under 8

U.S.C. § 1326(a).       To prove that charge, one of the elements that

the Government will have to establish is that Diaz-Martinez "has


been    denied   admission,   excluded,     deported,   or   removed"    and

thereafter reentered the United States without, inter alia, the

permission of the United States Attorney General. 8 U.S.C. §

1326(a). In United States v. Mendoza-Lopez, 481 U.S. 828 (1987),

the Supreme Court of the United States held that, in illegal

reentry cases, an alien has a due process right to challenge the

underlying deportation order.          Thereafter, Congress codified the

due process requirements in 8 U.S.C. § 1326(d). See United States

V. Moreno-Tapia, 848 F.3d 162, 165-66, 169 (4th Cir. 2017). At

bottom. Section 1326(d) "is concerned with failures of due process

                                       10
in an immigration proceeding that would make it fundamentally

unfair to rely on a removal order coming out of that proceeding."

Id. at 169. The statute focuses the inquiry on whether there were

"procedural       defect[s]   in   an     immigration        proceeding   [that]

insulate[] the resulting order from judicial review. . . ." Id.

     Section 1326(d) sets out three elements that an alien must

prove to challenge the underlying deportation order. In full, that

subsection reads:


             In a criminal proceeding under this section [8
             U.S.C. § 1326], an alien may not challenge the
             validity of the deportation order described in
             subsection (a)(1) or subsection (b) unless the
             alien demonstrates that—


                   (1) the alien exhausted any administrative
                   remedies that may have been available to seek
                   relief against the order;

                   (2) the deportation proceedings at which the
                   order was issued improperly deprived the
                   alien of the opportunity for judicial review;
                   and


                   (3) the entry of the order was fundamentally
                   unfair.


8   U.S.C.    §    1326(d)    (emphasis      added).    To     satisfy    Section

1326(d)(3), the Fourth Circuit has held that an alien "must show

that (1) his due process rights were violated by defects in his

underlying deportation proceeding, and (2) he suffered prejudice

as a result of the defects." United States v. El Shami, 434 F.3d

659, 664 (4th Cir. 2005) (quoting United States v. Wilson, 316


                                        11
F.3d 506, 510 (4th Cir. 2003)). To show prejudice, the alien must

show   that,   "but    for   the    errors      complained       of,    there    was    a

reasonable probability that he would not have been deported." Id.

at 665.    An alien may be excused from meeting certain Section

1326(d) requirements if the underlying deportation proceeding was

procedurally flawed. See Moreno-Tapia, 848 F.3d at 169; United

States V. Lopez-Collazo, 824 F.3d 453, 459-62 (4th Cir. 2016) (due

process   violation     where      alien    was    served   the    1-851      form     in

language he did not understand); El Shami, 434 F.3d at 662-64

(excusal from    Sections       1326(d)(1)        and   (d)(2)    and   due     process

violation where alien did not receive notice of his immigration

proceeding).

       It is evident from the statutory text that the defendant must

satisfy (or be excused from) all three elements of Section 1326(d)

to succeed in a collateral challenge.                   And, this Court has so

held. United States v. Gonzalez-Ferretiz, No. 3:18-cr-117, 2019

WL 943388, *3-4 (E.D. Va. Feb. 26, 2019) (surveying Fourth Circuit

and district court decisions and holding "that an alien may only

challenge his underlying deportation order by satisfying the three

requirements of Section 1326(d)"); see also Moreno-Tapia, 848 F.3d

at 166; El Shami, 434 F.3d at 663; United States v. Gomez-Salinas,

No.2:19crl0,    2019    WL   1141063,       *2-4   (E.D.    Va.    Mar.   12,     2019)

(Davis, C.J.) ("[A] defendant must satisfy all three provisions


                                           12
[of Section 1326(d)] before he may wage a collateral attack on

the prior removal order."); United States v. Romero-Caceres^ No.

l:18-cr-354, 2018 WL 6059381, at *3 (E.D. Va. Nov. 19, 2018)

("[D]efendant here may not challenge the June 2007 Removal Order

unless he meets all three § 1326(d) requirements."). The Court's

analysis in Gonzalez-Ferretiz applies in full force here.^°

     As the Court has previously noted, the burden of proof to

establish that the elements of Section 1326(d) have been satisfied

"rests with the defendant." United States v. Galcia, No. I:15cr59,

2016 WL 4054926, *2 (E.D. Va. July 26, 2016). And, that burden

must be met by "a preponderance of the evidence." Id. (citing

several   cases).   If the   alien   meets     his   burden, "the   illegal



10   As the   Court discussed in          Gonzalez-Ferretiz, language in
Moreno-Tapia and a recent opinion by Judge Brinkema suggest that
collateral challenges outside of Section 1326(d) might be
possible. See Moreno-Tapia, 848 F.3d at 170 ("We need not decide
today. . .whether due process might in some circumstances demand
that an immigration order based on an unconstitutional conviction
be subject to collateral attack.");     United States v. Rivera
Lopez, 355 F. Supp. 3d 428, 435 (E.D. Va. 2018) (it "remains an
open question" whether "due process requires that a defendant be
given an opportunity to bring a collateral attack beyond the
requirements and limitations of § 1326(d)") (emphasis in
original).

     The Court continues to be of the view that, at this juncture,
given the clear language of the statute and the fact that Moreno-
Tapia, Lopez-Collazo, and El Shami all perform the collateral
attack analysis solely within the Section 1326(d) framework, the
cogent, well-reasoned approach taken in Romero-Caceres correctly
sets out the proper framework for resolving challenges such as
the one made here by Diaz-Martinez.

                                     13
reentry charge must be dismissed as a matter of law." El Shami^

434 F.3d at 663 (citing Wilson).

       In   sum,   allowing   collateral   challenges   in   Section   1326

prosecutions outside of Section 1326(d) flies in the face of the

clear statutory text and Congress' intent.           Accordingly, if the

Court determines that Diaz-Martinez has failed to satisfy any of

the three elements of Section 1326(d), his collateral challenge

must be rejected, and his motion denied. Conversely, however, if

Diaz-Martinez satisfies (or is excused from) the three elements

of    Section   1326(d),   the   illegal   reentry   indictment    must   be

dismissed. See El Shami, 434 F.3d at 663.

II.    Analysis

       Diaz-Martinez's Motion rests on two arguments.             First, he

argues that he satisfies (or is excused from) the requirements of

8 U.S.C. § 1326(d), largely because he says he never received

notice of his 1997 immigration hearing.         Second, he argues that,

because of defects in the NTA in 1997, the immigration court


       The "Section-by-Section" analysis of the legislation that
added Section 1326(d) states that the new subsection "allow[s] a
court in a criminal proceeding against a deported alien who re-
enters the U.S. to re-examine the underlying deportation order
only if the alien" satisfies the three requirements of Section
1326(d). 140 Cong. Rec. S.5558-01 (daily ed. May 11, 1994), 1994
WL 181390, at *S5571 (emphasis added). "This language taken from
United States v. Mendoza-Lopez, 481 U.S. 828 (1987), is intended
to ensure that minimum due process was followed in the original
deportation proceeding while preventing wholesale, time consuming
attacks on underlying deportation orders." Id.

                                     14
lacked jurisdiction to enter his removal order.

     The Court will address each of these arguments in turn. And,

for the reasons set out below, will deny the Motion.

          A. Section 1326(d)

     Diaz-Martinez argues that he can succeed on a collateral

attack under Section 1326(d) because he did not have notice of

his 1997 removal proceedings, which, he argues: (1) excuses him

from satisfying Section 1326(d)(1) and (d)(2); and (2) establishes

a due process violation and prejudice, thereby satisfying Section

1326(d)(3). Alternatively,       he   argues that he is excused from

Section    1326(d)(1)   and    (d)(2)      because   he   was   affirmatively

misadvised of the remedies available to him. See EOF No. 44 at 20

(summarizing     Diaz-Martinez's      position).      The   Government    has

consistently argued that        Diaz-Martinez has not satisfied          his

burden to satisfy the three requirements of Section 1326(d). See

generally EOF No. 47.

     After a careful review of the evidence in this case, the

Court finds that Diaz-Martinez has proffered sufficient evidence

to show that he did not receive notice of his 1997 immigration

hearing. This, under El Shami, 434 F.3d at 663-65, excuses him

from satisfying the administrative exhaustion and judicial review

prongs of Section 1326(d)(1) and (d)(2), and establishes a due

process violation.      However, on the evidence in the record, Diaz-


                                      15
Martinez has failed to satisfy his burden to demonstrate that he

suffered prejudice. Thus, he cannot satisfy Section 1326(d)(3),

and his collateral attack must fail.


            (1) Diaz Martinez Has Established That He           Did    Not
            Receive Notice Of His 1997 Removal Hearing

     It is uncontroverted that an alien must be provided written

notice of his or her removal proceedings. See, e.g., 8 U.S.C. §

1229(a)(1); El Shami, 434 F.3d at 663-65.      Since 1996, the removal

statute has required that such notice be given "in person to the

alien (or, if personal service is not practicable, through service

by mail to the alien or to the alien's counsel of record, if

any)." 8 U.S.C. § 1229(a)(1); Nibagwire v. Gonzales, 450 F.3d 153,

156 (4th Cir. 2006) (explaining that regular mail service has been

permitted    since   1996).   Service   by   regular   mail   "shall    be

sufficient if there is proof of attempted delivery to the last

address provided by the alien. . . ." Id. § 1229(c). There is

nothing in the record to show that immigration officials made an

effort to personally serve the NTA or NOH on Diaz-Martinez or

Lemus.^2    Instead, service was provided through regular mail. See

Gov't Ex. 3, 4, 5. The Government has put forward no evidence that




12   The Show Cause Order was personally served on Diaz-Martinez,
but as discussed above, the Show Cause Order did not inform Diaz-
Martinez of the date and time of his immigration hearing and was
cancelled on the same day that the NTA was issued to Diaz-Martinez.

                                   16
personal service was not practicable.

     To resolve this Motion, it is necessary to first review

presumptions applicable to mail delivery. Then, the Court will

apply this presumption to the evidence in the case.

                   (a) Presumptions Applicable To Mail

     Before      dealing   with    service   by mail in    the immigration

context,   and    in   order   for   the   Court to   properly   analyze   the

evidence before it, it is appropriate to discuss the general

presumption that applies to mail delivery (sometimes referred to

as the "mailbox rule").           As the Eleventh Circuit has succinctly

put it:

           The  common   law  has   long  recognized   a
           rebuttable presumption that an item properly
           mailed was received by the addressee. Nunley
           V. City of Los Angeles, 52 F.3d 792, 796 (9th
           Cir.1995). The "presumption      of receipt"
           arises upon proof that the item was properly
           addressed, had sufficient postage, and was
           deposited in the mail. The presumption is, of
           course, rebuttable.

Konst V. Fla. E. Coast Ry. Co., 71 F.3d 850, 851-52 (11th Cir.

1996) (footnote omitted). The Supreme Court of the United States

has recognized the presumption:             if a letter "properly directed



     The parties provided supplemental briefing on the import of
the Government's failure to make such a showing, but there appears
to be little authority on that topic or what it takes for personal
service to be "not practicable." See ECF No. 44 at 1-2; ECF No.
47 at 3-5. The Government asserts that "most cases appear to treat
service by mail as an acceptable means under the statute. . . ."
ECF No. 47 at 4.
                                       17
is proved to have been either put into the post-office or delivered

to the postman, it is presumed ... that it reached its destination

at the regular time, and was received by the person to whom it

was addressed." Rosenthal v. Walker, 111 U.S. 185, 193 (1884).

This is "not a conclusive presumption of law, but a mere inference

of fact, founded on the probability that the officers of the

government will do their duty and the usual course of business."

Id. at 193-94 (citations omitted). The Court went on to explain

that,    when   the   presumption "is    opposed   by evidence   that the

letters never were received, [it] must be weighed with all the

other circumstances       of the   case, by the jury in      determining

whether the letters were actually received or not." Id.; see also

FDIC V. Schaffer, 731 F.2d 1134, 1137 n.6 (4th Cir. 1984) (citation

omitted) ("A letter properly addressed, stamped and mailed is

presumed to have been duly delivered to the addressee. . . .The

presumption is especially strong when the delivery is by certified

mail."); Lupyan v. Corinthian Colleges Inc., 761 F.3d 314, 319-

323 (3d Cir. 2014); 2 McCormick on Evidence § 343 (7th ed., 2016

update); 2 Jones on Evidence § 10:3 (7th ed., 2019 update).

        The Third Circuit's Lupyan case provides a good overview of

the common law mailbox rule, including what it takes to raise the

presumption and, in the context of regular mail, the types of

evidence that are sufficient to overcome it. See 761 F.3d at 319-


                                    18
323. The Court noted that there is "[a] Veaker presumption' [of

receipt]. . .where delivery is sent via regular mail, for which

no receipt, or other proof of delivery, is generated." Id. at 319

(quoting Santana Gonzalez v. Att'y Gen., 506 F.3d 274, 279 (3d

Cir. 2007)). To raise the presumption that the addressee received

a   particular    mailing     (sent     by    regular     mail),      circumstantial

evidence,    such    as "evidence       of     business    practices        or   office

customs pertaining to mail" is appropriate. Id. But, a party

giving a sworn statement about mail practices must "have personal

knowledge of the procedures in place at the time of the mailing."

Id. at 320 (internal quotation omitted).

      Once   there    is   sufficient        evidence    that   the    mailing    took

place,   "the     presumption      of    receipt        imposes      the    burden   of

production on the          party against whom it is directed[.]" Id.

(alteration in original and internal quotation omitted). The party

against whom the presumption operates must put forth evidence to

rebut the presumption, thereby "destroy[ing] that presumption,

leaving only that evidence and its inferences to be judged against

the   competing      evidence     and   its    inferences       to    determine      the

ultimate question at issue." Id. (citation omitted). In the civil

case at issue in Lupyan, the Court held that "a single, non-

conclusory    affidavit      or    witness's      testimony,         when    based    on

personal knowledge and directed at a material issue," even if

                                         19
"selfserving," was sufficient to create a material fact at the

summary judgment stage in a civil case. Id. at 320-23 (citations

omitted). To hold otherwise—in other words, to "requir[e] more

than a sworn statement to dispute receipt"—would "elevate[] the

weak presumption intended by the mail box rule to a conclusive

presumption that would be equivalent to an ironclad rule." Id. at

322.


       Other courts, including the Fourth Circuit, have hewed to a

similar framework to that outlined in Lupyan. For example, the

Fourth Circuit held that testimony by a bank president who "saw

to it the notices were put in an envelope and addressed to [the

intended recipient] and put in the bank's mail, which in the

ordinary course was daily posted" was "sufficient to create a

presumption that the notices were duly mailed, and in the ordinary

course reached the addressee, though of course it is for the jury

to say, in view of her denial, whether this is true or not."

Citizens' Bank & Tr. Co. of Middlesboro, Ky. v. Allen, 43 F.2d

549, 552 (4th Cir. 1930); see also Gen. Elec. Co. v. Brown Transp.

Corp., 597 F. Supp. 1258, 1261 (E.D. Va. 1984) ("It is commonly

recognized   that   evidence   of   a    common   business   practice   is

sufficient to establish that a letter was mailed."); Laborer's

Int'l Union of N. America, Local 578 v. N.L.R.B., 594 F.3d 732,

740 (10th Cir. 2010) (Gorsuch, J.) ("[A]n opposing party's sworn


                                    20
denial of receipt can ^create[] a credibility issue that must be

resolved by the trier of fact.'") (citation omitted) (alterations

in original).

     In sum, where a letter is sent by regular mail and there is

evidence (typically through a sworn statement by one with personal

knowledge of the mailing or mail procedures) that the letter was

mailed, there is a presumption in federal court that the addressee

received it. Once the presumption is raised, the recipient must

put forward     evidence of   non-receipt.   With   regular   mail, the

recipient can put forward, for example, a sworn statement of non-

receipt. See Lupyan, 761 F.3d at 320-22. Then, the issue of receipt

becomes one for the trier of fact.


     In the immigration context, the mail presumption has come up

in the context of "motions to reopen" in absentia removal orders.

In evaluating a motion to reopen where service was by regular

mail, the   Fourth   Circuit first     noted that,   when immigration

officials serve "an alien with notice of a removal hearing by



"    When an alien is removed in absentia pursuant to 8 U.S.C. §
1229a(b)(5) (like Diaz-Martinez), he may seek rescission of the
removal order by, inter alia, filing a motion to reopen "at any
time if the alien demonstrates that the alien         did not receive
notice in accordance with paragraph (1) or (2) of section 1229(a)
of this title." 8 U.S.C. § 1229a(b)(5)(C)(ii) (emphasis added).
Thus, the focus in a motion to reopen is on whether the alien
received notice. See Santana Gonzalez, 506 F.3d at 277; Lopes v.
Gonzales, 468 F.3d 81, 83 (2d Cir. 2006); Joshi v. Ashcroft, 389
F.3d 732, 736 (7th Cir. 2004).

                                  21
regular mail, as allowed by current law, the agency is entitled

to a presumption of effective delivery." Nibagwire, 450 F.3d at

154.   This,   of   course,   comports   with   the   general   presumption

outlined above.      The presumption applicable to regular mail is

not as strong as the presumption of delivery of certified mail,

but nonetheless exists.       See id. at 156-58; Santana Gonzalez, 506

F.3d at 278 (citing cases from the Second, Fourth [Nibagwire],

Seventh, Eighth, and Ninth Circuits that have come to the same

conclusion). As the Fourth Circuit concluded in Nibagwire,

           Accordingly, in Nibagwire's case where the
           notice was sent by regular mail, the BIA
           abused its discretion by applying both the
           delivery presumption for certified mail and
           Grijalva's evidentiary standard for rebutting
           the presumption. Maknojiya v. Gonzales, 432
           F.3d 588, 589 (5th Cir. 2005) (per curiam);
           Ghounem, 378 F.3d at 744-45; Salta, 314 F.3d
           at 1079. On remand the regular mail delivery
           presumption and the parallel evidentiary
           standard for rebutting the presumption must be
           used in evaluating the evidence on the receipt
           of notice issue.


450 F.3d at 157. However, in Nibagwire, the Fourth Circuit did

not determine the evidence necessary to "(1) rebut the presumption

that regular mail is delivered and (2) prove that [Nibagwire] did



       Before a change in the law in 1996, removal notices (like
the ones at issue in this case) had to be served in person or by
certified mail. See El Shami, 434 F.3d at 663-64; Nibagwire, 450
F.3d at 156-57. A ^^strong presumption of delivery is justified
for certified mail because of the extra assurances of effective
delivery provided by the U.S. Postal Service." Nibagwire, 450 F.3d
at 156.
                                    22
not receive the notice to appear," but it did note that Nibagwire

had filed an asylum application, had showed up for an asylum

interview,     and   supplied    a    number    of       relevant    facts    in   an

affidavit.     Id.   The   Court     remanded       to   the   BIA    for    further


consideration. Id. at 158.


        Other courts have held that, with service by regular mail, a

sworn    affidavit by the       alien    can   be    sufficient to rebut the

presumption of delivery and receipt and entitle the alien to an

evidentiary    hearing,    at    least    where      the    alien    "initiates    a

proceeding to obtain a benefit, appears at an earlier hearing,

and has no motive to avoid the hearing." Salta v. I.N.S., 314 F.3d

1076, 1079-80 (9th Cir. 2002); Ghounem v. Ashcroft, 378 F.3d 740,

743-45 (8th Cir. 2004); Santana Gonzalez, 506 F.3d at 280. The

Ninth Circuit has clarified post-Salta "that an affidavit is one

way to establish non-receipt of a notice sent by regular mail. .

. .But a sworn affidavit is not always necessary." Sembiring v.

Gonzales, 499 F.3d 981, 989 (9th Cir. 2007). Rather, the test "is

practical and commonsensical rather than rigidly formulaic." Id.

at 988. The BIA has endorsed a flexible approach to determining

whether the weaker regular mail presumption has been overcome.

See Matter of M-R-A, 24 I. & N. Dec. 665, 674-75 (2008) (describing

multiple factors an immigration judge is to consider).

     The Court recognizes that these immigration cases are in a


                                        23
different posture than this case (i.e. they deal with motions to

reopen while this case is a collateral challenge to the 1997

Removal Order). The Court sought the parties' views on whether

Diaz-Martinez      could    demonstrate       that   he   had   overcome   the

presiamption of mail delivery and prove (some 20 years later) that

he did not receive notice of his immigration hearing. The parties

briefing analyzed cases such as the ones above dealing with

motions to reopen. Given the apparent paucity of authority on how,

in a Section 1326 prosecution, a court is to assess a claim of

non-receipt, the Court finds it prudent to follow the general

mailbox rule and the mail presumption in motion to reopen cases,

set out above.




     The   Court    is     aware   of   the    so-called    "presumption    of
regularity" and notes that it could have some effect on the
analysis of collateral challenge cases like this one. See Parke
V. Raley, 506 U.S. 20, 29-30 (1992). This "presumption[,] deeply
rooted in our jurisprudence," applies to collateral attacks, and
holds that "every act of a court of competent jurisdiction shall
be presumed to have been rightly done, till the contrary appears."
Id. (quoting Voorhees v. Jackson, 35 U.S. (10 Pet.) 449, 472
(1836)); see also, e.g., Coreas v. Holder, 526 Fed. Appx. 322,
326 (4th Cir. 2013) (unpublished) (per curium); Almy v. Sebelius,
679 F.3d 297, 309 (4th Cir. 2012); United States v. Arevalo-
Tavares, 210 F.3d 1198, 1200-01 (10th Cir. 2000); United States
V. Arita-Campos, No. 2:05CR48, 2009 WL 306394, *3-4 (N.D. Ind.
2009), aff'd. United States v. Arita-Campos, 607 F.3d 487 (7th
Cir. 2010).

     The parties have not raised this presumption or made any
argument that it applies here. In the absence of the parties'
views and arguments on this presumption, the Court will not apply
it in this case.
                                        24
                     (b) Applxcabion To The Evidence In This Case

     Applying the foregoing framework to the evidence presented

in   this    case,     Diaz-Martinez       has    satisfied       his    burden    to

demonstrate that he never received notice of his 1997 immigration

hearing. The Court notes that this is a close case, and is based

only on the evidence that the Court has before it in this case.

     To     begin,    it   is   important      that   the   Government     did    not

introduce     testimony     of    the    sort    that   usually     animates      the

presumption.     However, the Government introduced both the NTA and

the NOH (Gov't Exs. 3 and 4) that were properly addressed to the

Heritage Park address. There is no dispute that, at all relevant

times during 1997 (when these notices were allegedly mailed),

Diaz-Martinez lived with Lemus at the Heritage Park address in

Fredericksburg. See, e.g., Hr'g Tr. 28-29; Gov't Ex. 6 (certified

mail receipt from October 1997 signed for by Diaz-Martinez at the

Heritage     Park     address).         Both    the   NTA   and    the    NOH     have

"certificates of service" indicating that they were served by

regular mail. See Gov't Ex. 3 (signed by Immigration Officer

William Jones); Gov't Ex. 4 (indicating service by mail but the

signature is illegible),

     And, the Government's witness. Deportation Officer Richard

Tine, testified about his general knowledge of how notices (like

the NTA and NOH) are served. Hr'g Tr. at 62-68. He first testified


                                          25
to the address that an NTA would be sent to, id. at 63-64, and

then (after a question by the Court about whether the certificate,

of service indicated that the NOH was served "in the usual course


of things"), he testified that the certificate of service on the

Notice of Hearing "indicated. . .it was mailed." Id. at 67-68.

Tine    did    not testify about the           process   by   which   immigration

notices were put into envelopes and actually sent in the mail.

Nor did he have personal knowledge of the procedures in place in

1997 because he testified that he has been an deportation officer

for "[ejight and a half years." Id. at 49. On cross-examination.

Tine also testified that, in other alien files from around the

time of Diaz-Martinez's deportation, he had "seen. . .copies of

the mail that was sent, and it remains in that alien file." Id.

at 114. No such evidence was contained in Diaz-Martinez's file.

The Government did not present evidence from immigration officials

who     were    working    at    the    time    of     Diaz-Martinez's       removal

proceedings.

        While the evidence that the Government mailed the NOA or NOH


to     Diaz-Martinez      is    weak,   the    Court    concludes     that    it   is

sufficient to raise the presumption of proper delivery and thus

receipt by Diaz-Martinez. The following evidence suffices to raise

the presumption here: (1) that the correct address for Diaz-

Martinez was listed on the NTA and NOH; (2) that the NTA and NOH


                                         26
contained certificates of service indicating service by "regular
mail"; and (3) that Officer Tine provided general testimony about
the process of serving notices.      That is sufficient where, as
here, the issue rears its head some twenty-years after the fact.
Accordingly, Diaz-Martinez must put forward evidence that he did
not receive it.

     So the next issue is whether Diaz-Martinez has rebutted the
presumption that a regular mail letter is presumed to be delivered
and received. Diaz-Martinez's evidence on this point comes from
Lemus. Although the best evidence that Diaz-Martinez did not
receive notice of his removal hearings is testimony or an

affidavit from Diaz-Martinez that he did not receive notice, the
evidence in this case is nonetheless sufficient to overcome the

presumption of delivery and receipt.

     In 1997, Diaz-Martinez was a minor and Lemus was responsible
for taking him to his immigration proceedings. Hr'g Tr. at 8, 27-
28, 33. Lemus testified that he never received any mail for Diaz-
Martinez, either addressed to Diaz—Martinez or addressed to Lemus,

informing Diaz-Martinez of his immigration court proceedings. Id.

at 28-29, 33, 42, 44-45.      Lemus explained how the mail was

delivered to Heritage Park: all the mail for the entire apartment

complex was delivered to a bank of about 100 mailboxes located at

the building entrance. Id. at 29-30. The mail carrier would open


                                27
the front panel of the mail box and put mail into the box for

individual apartments, like T2, where Diaz-Martinez and Lemus

lived. Id. at 30. Lemus testified to issues he had receiving mail

on several occasions due to mistakes by the mail carrier in putting

mail     in    the   wrong   apartment's      mailbox.    Id.      at   30-33.

Specifically, Lemus failed to receive Christmas cards on about

seven occasions, car insurance paperwork on about five occasions,

and Lemus' own legal permanent residence card. Id.

       Lemus also testified that he (Lemus) was the only person who

had a key to his mailbox, id. at 30-31, and he never gave the

mailbox key to anyone else (including Diaz-Martinez) to check the

mail for him. Id. at 31, 40. Indeed, Diaz-Martinez and Lemus were

the only ones living at the Heritage Park address during the

period    in    question.    Id.   at   10.   In   sum,   Lemus'    testimony

establishes that, if he (Lemus) did not receive the notices, no

one else would have because no one else had the ability to check

the mail for the apartment in which he and Diaz-Martinez lived.

And, Lemus testified that he was unaware that Diaz-Martinez had

received certified mail informing him that he had been deported.




"    That finding is not changed by the fact that Diaz-Martinez
signed the certified mail receipt for documents informing him that
he had already been ordered removed in October 1997. Gov't Ex. 6.
That is because such mail necessarily would have been signed for
by Diaz-Martinez at the apartment, and would not have passed
through Lemus' mailbox. EOF No. 48 at 2 n.l.
                                        28
Id. at 46.


     There is, of course, evidence on the other side.             Lemus did

receive paperwork in the mail at the Heritage Park address from

immigration officials in 1996 when he took responsibility for

Diaz-Martinez. Hr'g Tr. at 9, 13, 27-28, 37. And, Lemus had trouble

recalling some details about his time at Heritage Park and when

he last saw his nephew. Id. 9-10, 29, 31-32, 35, 43-44. Lemus also

did not reach out to immigration officials to inquire about the

status of his nephew's proceedings. However, on the evidence

before the Court, the Court concludes that Diaz-Martinez has put

forward enough evidence to rebut the presumption of delivery and

receipt of notices of his immigration hearing.

     Weighing all the evidence in the               record, including the

testimony given by Lemus, the Court concludes that Diaz-Martinez

did not receive notice of his 1997 immigration hearing. Lemus

presented as a credible, law-abiding witness. He entered the

United States on a work permit, and testified that he has always

maintained legal status (he became a legal permanent resident in

2002). Hr'g Tr. at 4-6. He has been a church pastor, has worked

other jobs, and has no criminal convictions. Id. Because Diaz-

Martinez     was   a   minor,   Lemus   was   his   custodial   officer   and

testified that he would have brought Diaz-Martinez to immigration

proceedings had he received notice of when to appear. He testified

                                        29
unequivocally that he did not receive any such notice.                         And, he

was the only one who would have because he had the mailbox key.^®

      It   is   of    some    concern     that      Diaz-Martinez   did    not    offer

testimony denying receipt of the NTA and the NOH. In many, if not

most, cases, the absence of testimony from the defendant on this

point would be fatal to a motion of the sort made by Diaz-Martinez.

As   discussed       previously,      several       decisions   teach     that    sworn

evidence    from      the     defendant       can    overcome    the    presumption.

However, none of those decisions held that testimony from the

defendant was necessary to overcome the presumption. On this

record,    there      is     independent       evidence     that    supports      Diaz-

Martinez's position.            And, taking the testimony of Lemus in

perspective of the weak evidence presented by the Government to

prove    that   the    NTA    and   NOH      were   actually    mailed,    the    Court

concludes that Diaz-Martinez did not have notice of his removal


hearing in 1997. It is now necessary to determine the effect of

that finding.

            (2) Diaz Martinez Can Satisfy Section 1326(d)(1), (d)(2)
            And Show A Due Process Violation


        Under El Shami, Diaz-Martinez argues that failure to receive

the NTA and the NOH (notice of the removal hearing) excuses him


18    Lemus     testified     that,     on    numerous     occasions,     he   had   not
received mail that he later learned                  had   been sent to    him.      That
evidence is probative on the issue of whether properly addressed
regular mail, on occasion, is not delivered to the addressee.

                                             30
from   exhausting   administrative      remedies    and   demonstrating   a

deprivation    of   judicial   review,    thereby    satisfying   Section

1326(d)(1) and (d)(2).         434 F.3d at 663-64. Further, he argues

that the same evidence and its attendant finding establishes a

due process violation, which satisfies the first part of Section

1326(d)(3), the ^^fundamental unfairness" prong. Id. at 664-65.

       As the Government points out, the factual backgrounds of El

Shami and this case are different. See ECF No. 47 at 10-11. El

Shami testified that he never received notice and the Government

conceded that there was no evidence in the record that immigration

officials sent him notice as required. See El Shami, 434 F.3d at

663-64.    In sum, the defendant in El Shami clearly showed that

notice of removal was not provided, whereas here the Government

contests that fact.


       While there is not uncontradicted evidence in the record that

immigration officials failed to send Diaz-Martinez notice of his

hearing, Diaz-Martinez has presented enough evidence for the Court

to conclude that El Shami applies to this case.           It is true that

the addresses on the NTA and       NOH   were correct and there     was a

certificate of service indicating service by regular mail. See

United States v. Ramos-Delcid, No. 3:18-cr-20, 2018 WL 5833081,

*6-7 (W.D. Va. Nov. 7, 2018), appeal docketed. No. 18-4860 (4th

Cir. Nov. 28, 2018) (immigration notices mailed to incorrect


                                   31
address). It is also true, however, that the Court has before it

weak    evidence     that    the   NTA    or     NOH   were   actually      mailed   by

immigration officials. That is, there is no testimony from anyone

with personal knowledge at the relevant time tending to show how,

in the normal course of business, regular mail notices were mailed

in    1997.   And,     the   Court    has      credible    testimony       from    Diaz-

Martinez's      custodian      that   the        notices   were    never    received.


Further,      the   Court    has   evidence       that,    had    the   notices    been

received,      Lemus       would   have      brought       Diaz-Martinez      to     his

immigration hearing.

       Accordingly, on the record in this case, the rule in El Shami

applies.      Because Diaz-Martinez did not have notice of his removal

hearing, he did not appear and was thus not properly advised of

his rights to administrative and judicial review. See El Shami,

434    F.3d   at    664.      Therefore,         Diaz-Martinez     is   excused    from

compliance with Section 1326(d)(1) and (d)(2).

       The Court also concludes that, by showing that he did not



     The Court also notes that Diaz-Martinez was wrongly informed
in the October 1997 letter (Gov't Ex. 6) that "there is no
administrative relief which may be extended to you." As both
parties acknowledge (ECF No. 44 at 16, ECF No. 47 at 15), that
statement was incorrect because Diaz-Martinez could have filed a
motion to reopen "at any time" if he could demonstrate that he
did   not  receive   notice   of   his   hearing.  8   U.S.C.   §
1229a(b)(5)(C)(ii) (1994 & Supp. Ill 1998). The Court need not
decide whether this erroneous information would have separately
excused Diaz-Martinez or established a due process violation. See
United States v. Arias-Ordonez, 597 F.3d 972 (9th Cir. 2010).
                                            32
have notice of his removal hearing, Diaz-Martinez has established

a due process violation. As El Shami held: "due process requires

an alien who faces [removal] be provided (1) notice of the charges

against him, (2) a hearing before an executive or administrative

tribunal, and (3) a fair opportunity to be heard." 434 F.3d at

665 (quoting United States v. Torres, 383 F.3d 92, 104 (3d Cir.

2004)) (alteration in original). Like El Shami, Diaz-Martinez did

know there were "charges against him" from the Show Cause Order.

See id. at 665. But, Diaz-Martinez still did not have notice of

when his hearing was. Id. That is sufficient, the Court concludes,

to establish a due process violation in this case.

     Accordingly, Diaz-Martinez has satisfied his burden to show

that he is excused from Section 1326(d)(1), (d)(2), and that the

1997 removal proceeding deprived him of due process, thereby

satisfying the first requirement of Section 1326(d)(3).

            (3) Diaz Martinez Has Failed To Meet His Burden To
            Demonstrate Prejudice

     Of course, to satisfy Section 1326(d)(3), Diaz-Martinez must

show that the due process violation caused him prejudice. To do

that, he must establish that, "but for the errors complained of,

there was a reasonable probability that he would not have been

deported." El Shami, 434 F.3d at 665; Lopez-Collazo, 824 F.3d at

462. "This is not a generalized showing of prejudice; rather, the

defendant   must   link   the   actual   prejudice   he   claims   to   have
                                    33
suffered to the specific due process violation at issue." Lopez-

Collazo, 824 F.3d at 462.

     Diaz-Martinez argues in his briefs that, if he             had been

informed of the removal hearing, he would have appeared at his

immigration hearing and applied for voluntary departure. See ECF

No. 18 at 11-12. And, had he applied for voluntary departure, he

argues, there is a "reasonable probability" that he would have

received it.2° See ECF No.    44 at 17-19.    The Government does not


dispute that Diaz-Martinez had no criminal record or prior contact

with the immigration system, but argues that "this Court must

decide   whether   the   defendant   has   demonstrated   *a   reasonable


probability that he would not have been deported.'" ECF No. 47 at

18-19 (quoting El Shami). The evidence does not support such a

finding.

     Voluntary departure is governed by 8 U.S.C. § 1229c.        Officer

Tine testified at the evidentiary hearing that there are two types

of voluntary departure: one that occurs before the conclusion of

the immigration hearing and one that occurs after the conclusion

of the hearing. Hr'g Tr. at 116. For pre-conclusion voluntary

departure, the alien may "voluntarily. . .depart the United States




20   Voluntary departure is not a prior removal for purposes of 8
U.S.C. § 1326. See United States v. Lopez-Collazo, 824 F.3d 453,
459 (4th Cir. 2016) (citing United States v. Ortiz-Lopez, 385 F.3d
1202, 1204 n.l (9th Cir. 2004) (per curium)).
                                     34
at the alien's own expense under this subsection,21 in lieu of

being subject to proceedings under Section 1229a of this title or

prior   to   the   completion   of   such   proceedings."     8   U.S.C.   §

1229c(a)(1). Officer Tine testified that to qualify for this form

of departure, the alien cannot have a felony conviction and must

agree to depart within 120 days. Hr'g Tr. at 117; 8 U.S.C. §

1229c(a)(l)-(2).22 See also In re Arquelles-Campos, 22 I. & N.

Dec. 811, 813-17 (BIA 1999); United States v. Ordonez, 328 F.

Supp. 3d 479, 495-97 (D. Md. 2018).

     In considering     whether to grant voluntary departure, the

immigration judge is to consider many factors, including the

nature and underlying circumstances of the deportation at issue;

other immigration violations by the alien; the alien's criminal

record; character of the alien; and the alien's length of time

and family ties in the United States. See In re Arguelles-Campos,



21   The BIA has held that the alien's ability to pay is not a
proper consideration for determining eligibility for pre-
conclusion voluntary departure. In re Arquelles-Campos, 22 I. &
N. Dec. at 817.

22   Post-conclusion voluntary departure requires, inter alia,
that the alien "has been physically present in the United States
for a period of at least one year immediately preceding the date
the notice to appear was served under section 1229(a) of this
title." §    1229c(b)(1)(A).    Because     the   evidence   in   this   case
establishes that Diaz-Martinez entered the United States "on or
about" August 17, 1996, see, e.g. Gov't Ex. 1, and the NTA is
dated June 18, 1997, see, e.g., Gov't Ex. 3, Diaz-Martinez was
not present for "a period of at least one year," and thus would
not qualify for this form of relief.
                                     35
22 I. & N. Dec. at 817; Matter of Gamboa, 14 I. & N. Dec. 244,

248 (BIA 1972); United States v. Ramos-Ramirez, 128 F. Supp. 3d

896, 902 (D. Md. 2015) (voluntary departure determination requires

"balancing of positive and negative equities"). The immigration

judge has discretion to grant voluntary departure. See In re

Arguelles-Campos, 22 I. & N. Dec. at 817.

       In   El     Shami,   the   Fourth   Circuit   held   that   there   was   a

"reasonable probability" that El Shami would have been granted

relief      from    deportation^3 despite       having "two    serious     felony

convictions        on   his   record,"     because   "there   is    substantial

mitigating evidence in the record," including that El Shami had

been present in the United States for 13 years, that his wife and

son were citizens who relied on him for financial assistance, and

that he paid federal income taxes on his business.                  434 F.3d at

665.


       The record in this case does not permit the Court to conclude

that Diaz-Martinez would have applied for and been granted pre-

conclusion voluntary departure. First, Diaz-Martinez's assertion

that he would have applied for voluntary departure comes through

his brief, not through any evidence in the record. Diaz-Martinez




23   El Shami did not involve voluntary departure, but the form
of discretionary relief required the immigration judge to weigh
virtually the same factors as in a voluntary departure request.
434 F.3d at 665.
                                           36
did not testify or put forward an affidavit that he would have

applied for voluntary departure (nor did Lemus mention this in

his testimony). In a Section 1326 prosecution, it is the alien's

burden to demonstrate that he satisfies all three requirements of

Section 1326(d). The Court cannot rely on the argument of counsel

rather than evidence in the record.


     Second, there is evidence in the record that Diaz-Martinez

did not have a felony on his record, Hr'g Tr. at 118, that his

uncle lived in the United States (Lemus), and that he had not had

prior encounters with immigration officials. However, the record

is also clear that      Diaz-Martinez had      been in the    United States


for less than one year and the Court has no evidence of other

family Diaz-Martinez had in the United States (other than Lemus).

See United States v. Itehua, No. 3:17-cr-119, 2018 WL 1470250,

*3-4 (E.D. Va. Mar. 26, 2018) (post-conclusion voluntary departure

could have been granted where alien had lived and worked in United

States for more than 10 years, had a U.S. citizen child, and had

limited criminal history); Ordonez, 328 F. Supp. 3d at 486, 496-

97 (pre-conclusion voluntary departure appropriate where alien

was present for 10 years prior to his application for voluntary

departure   and   his   parents    lived      in   United   States);   In   re

Arguelles-Campos,   22 I.    &    N.   Dec.   at   817   (noting   that "long

residence [in the United States], close family ties in the United


                                       37
States, or humanitarian needs" may warrant the immigration judge's

favorable exercise of discretion). The fact that Diaz-Martinez

had been in the United States for a short period of time and that

there were minimal family ties (on the record before the Court)

would have cut against an immigration judge granting voluntary

departure. Nor, is there any evidence of "humanitarian needs."

In re Arguelles-Campos, 22 I. & N. Dec. at 817.

     Further, Diaz-Martinez was a minor in 1997. While the parties

agree that this fact would not have prevented Diaz-Martinez from

receiving voluntary departure, the Court has no evidence that

Diaz-Martinez would have been willing and able to voluntarily

depart. Though the BIA has said that the alien need not establish

that he has "the financial means to depart the United States" to

qualify for pre-conclusion voluntary departure. In re Arguelles-

Campos, 22 I. & N. Dec. at 817, this Court needs evidence that

the alien would have applied for such relief and could have

actually departed on his own. This is especially true where the

alien is a minor.   No such evidence exists on this record.




24   The Court also notes that evidence in the record suggests
that Diaz-Martinez may not even have showed up at his removal
proceedings had he known about them. For example, after he was
arrested in 1999 and had the 1997 Removal Order reinstated, Diaz-
Martinez was informed that he would be deported on November 1,
1999 (pursuant to the 1997 Removal Order). Hr'g Tr. at 78. Diaz-
Martinez did not show up to be removed on November 1, 1999. Id.
78-79. While this evidence is not necessary for the Court's
resolution of the prejudice inquiry, it illustrates the need for
                                38
     In sum, to establish a "reasonable probability" that he would

have applied for and received voluntary departure, Diaz-Martinez

must put forward evidence, not argument of counsel, that allows

the Court to assess his claim. The evidence the Court does have

does not establish a "reasonable probability" that he would have

been granted voluntary departure.         In the absence of such evidence

(as here), his prejudice claim must fail.

           (4) Section 1326(d) Conclusion

     For   the   reasons    set   forth   above,   Diaz-Martinez   has   not

demonstrated that the due process violation actually prejudiced

him. Thus, he fails to satisfy Section 1326(d)(3). Accordingly,

the Motion must be denied.


       B. Jurisdiction Of The Immigration Court

     Diaz-Martinez's second argument is that the immigration court

lacked jurisdiction to hear his case in 1997; and therefore, that

the removal order was invalid. See, e.g., ECF No. 18 at 12-19;

ECF No. 20 at 1-8.         The argument proceeds as follows: (1) the

immigration court is vested with jurisdiction by the filing of a

charging document; (2) one such charging document is an NTA; (3)

in Pereira v. Sessions, 138 S. Ct. 2105 (2018), the Supreme Court

held that an NTA must designate the time and place of the alien's




evidence to support the argument that Diaz-Martinez would have
appeared and sought pre-conclusion voluntary departure.
                                     39
immigration hearing to be valid; (4) the NTA in this case did not

designate   the   time   and   place    of   Diaz-Martinez's   immigration

hearing; and (5) because the NTA was invalid, jurisdiction never

vested in the immigration court. See ECF No. 18 at 12-14; ECF No.

34 at 13-17. Thus, says Diaz-Martinez, the hearing officer lacked

subject matter jurisdiction and the 1997 Removal Order cannot

serve as the predicate removal for a prosecution under 8 U.S.C. §

1326. See ECF No. 18 at 16.       The Government argues that Pereira

dealt with a different question and has no application here; that

jurisdiction of the immigration courts is governed by regulations,

which were complied with here; and that any defects in the NTA

were cured by the subsequent NOH. ECF No. 19 at 18-28; ECF No. 37

at 12-15.


     While a few District Courts have agreed with Diaz-Martinez's

argument about the impact of Pereira on the jurisdiction of the

immigration court,25 that is a clear minority position. As far as

the Court is aware, every District Court in this Circuit to have

considered a jurisdictional attack based on Pereira has rejected




25   See, e.g.. United States v. Tzul, 345 F. Supp. 3d. 785 (S.D.
Tex. 2018); United States v. Ortiz, 347 F. Supp. 3d 402 (D.N.D.
2018); United States v. Valladares, 2018 WL 6629653 (W.D. Tex.
Oct. 30, 2018); United States v. Virqen-Ponce, 320 F. Supp. 3d
1164 (E.D. Wash. 2018); see also Kit Johnson, Pereira v. Sessions;
A Jurisdictional Surprise for Immigration Courts, 3 Colum. Hum.
Rts. L. Rev. Online 1 (2018).

                                       40
it.26     And, unpublished, non-binding      Fourth Circuit authority

supports the logic of that view. See Leonard v. Whitaker, 746 Fed.

Appx 269 (4th Cir. 2018) (unpublished) (per curium); United States

V. Perez-Arellano, No. 18-4301, 2018 WL 6617703, at *2-3 (4th Cir.

Dec. 17, 2018) (unpublished) (per curium). At least three Courts

of   Appeals   have   rejected   similar   jurisdictional   attacks   in

published opinions, and no Circuit Court decision to the contrary

has been cited by Diaz-Martinez.         See Banegas Gomez v. Barr,

F.3d     , 2019 WL 1768914 (2d Cir. 2019); Karingithi v. Whitaker,

913 F.3d 1158 (9th Cir. 2019); Hernandez-Perez v. Whitaker, 911

F.3d 305 (6th Cir. 2018).        In other words, the clear weight of

authority is against Diaz-Martinez's position.

        The Court agrees with the well-reasoned analysis in Gomez-

Salinas that regulations, not the statutory provisions at issue

in Pereira, govern the vesting of jurisdiction in the immigration

courts. 2019 WL 1141063 at *4. First, "the statute governing




26   See, e.g.. United States v. Flores, No.3:18-cr-152-JAG, 2019
WL 1756532 (E.D. Va. April 19, 2019); United States v. Cruz
Bonilla, No.3:18-cr-150-JAG, 2019 WL 1756533 (E.D. Va. April 19,
2019); United States v. Gomez-Salinas, No. 2:19crl0, 2019 WL
1141063 (E.D. Va. Mar. 12, 2019); United States v. Hernandez-
Aguilar, No. 5:18-CR-137-FL-1, 2019 WL 456172 (E.D.N.C. Feb. 5,
2019); United States v. Vasquez Flores, 362 F. Supp. 3d 349 (W.D.
Va. 2019); United States v. Rivera Lopez, 355 F. Supp. 3d 428
(E.D. Va. 2018); United States v. Romero-Caceres, No. l:18-cr-
354, 2018 WL 6059381 (E.D. Va. Nov. 19, 2018); United States v.
Ramirez, No. 3:18-cr-00026, 2018 WL 6037540 (W.D. Va. Nov. 16,
2018).
                                    41
removal proceedings    is   silent     as   to   the   jurisdiction   of the

immigration court." Id.; 8 U.S.C. § 1229; see also Karingithi^

913 F.3d at 1160 ("Section 1229 says nothing about the Immigration

Court's jurisdiction.").

     Second, because the statue is silent on jurisdiction, the

Attorney General has promulgated a regulation providing that

"[j]urisdiction vests, and proceedings before an Immigration Judge

commence, when a charging document is filed with the Immigration

Court by the Service.       8 C.F.R. § 1003.14(a); Gomez Salinas,

2019 WL 1141063 at *4.      Under a separate regulation, 8 C.F.R. §

1003.13, an NTA is defined as a "charging document."

     Chief Judge Davis succinctly described the requirements of

the regulatory NTA and the differences between the statute and

the regulations:

          Both   the   statute   and      the    regulation   list
          requirements for the contents of a Notice to
          Appear. The regulation requires a Notice to
          Appear to include specified information, such
          as "[t]he nature of the proceedings," "[t]he
          acts or conduct alleged to be in violation of
          law," and "[n]otice that the alien may be
          represented, at no cost to the government, by


27   In Shogunle v. Holder, the Fourth Circuit indicated that the
NTA had to be filed with the immigration court before jurisdiction
would vest. 336 Fed. Appx. 322, 324-25 (4th Cir. 2009)
(unpublished) (per curium). Diaz-Martinez does not argue that the
NTA was not filed with the immigration court; rather, he argues
that the NTA was defective. The Court does not find Shogunle to
apply here because the "charging document" was filed with the
immigration court. See Vasquez Flores, 362 F. Supp. 3d at 355
(rejecting similar argument based on Shogunle).
                                     42
          counsel or other representative." 8 C.F.R. §
          1003.15 (b). The regulation does not mandate
          that the time and date of proceedings appear
          in the initial notice; the time and date only
          need to be included "where practicable." 8
          C.F.R. § 1003.18(b). If "that information is
          not contained in the Notice to Appear," the
          regulation permits "scheduling the initial
          removal hearing and providing notice to the
          government and the alien of the time, place,
          and date of hearing" subsequently. Id. The
          statute    contains        largely       the   same
          requirements   as   the   regulation,     except it
          demands inclusion of "[t]he time and place at
          which the proceedings will be held." 8 U.S.C.
          § 1229(a) (1) (G) (i).

Gomez-Salinas, 2019 WL 1141063 at *4.      Accordingly, the fact that

the 1997 NTA in the record (Gov't Ex. 3) did not contain the date

and time of Diaz-Martinez's hearing is not dispositive in this

case because the regulatory definition did not require that. Diaz-

Martinez does not argue that the NTA was not filed with the

immigration court, as required by the regulation.

     Pereira v. Sessions, 138 S. Ct. 2105 (2018) does not change

this analysis. In Pereira, the Supreme Court dealt with a "narrow

question" that "lies     at the     intersection    of [two]    statutory

provisions." 138 S. Ct. at 2110. That question was whether a

"notice to appear" that "fails to specify either the time or place

of the removal proceedings. . .trigger[s] the stop-time rule[.]"^^


28   8 U.S.C. § 1229b(b)(l) permits the Attorney General to
"cancel removal of" certain aliens if, among other requirements,
the alien "has been physically present in the United States for a
continuous period of not less than 10 years immediately preceding
                                    43
Id. Because the "stop-time rule" explicitly cross references a

"notice    to   appear   under   section   1229(a)   of   this   title," the

Supreme Court looked to that statutory section. Id.; see also id.

at 2114. That section, 8 U.S.C. § 1229(a), requires, inter alia,

that a notice to appear "specify[]. . .(G)(i) The time and place

at which the proceedings will be held." Id. at 2110. Finding that

the "statutory text alone [was] enough to resolve [the] case,"

id. at 2114, the Supreme Court held that "[a] putative notice to

appear that fails to designate the specific time or place of the

noncitizen's removal proceedings is not a ^notice to appear under

section 1229(a),' and so does not trigger the stop-time rule."

Id. at 2113-14.


     This "narrow" holding does not address the jurisdiction of

the immigration court, which, as discussed above, is established

by regulations. See 8 C.F.R. §§ 1003.13-1003.15, § 1003.18; Gomez-

Salinas, 2019 WL 1141063 at *4.            As the Ninth Circuit recently

held, "[t]he regulations, not § 1229(a), define when jurisdiction



the date of such application." § 1229b(b)(1)(A).

     The "stop-time rule" states that "any period of continuous
residence or continuous physical presence in the United States
shall be deemed to end. . .when the alien is served a notice to
appear under section 1229(a) of this title. . . ." 8 § 1229b(d)(1)
(emphasis added). In other words, the statutory provision
establishing the "stop-time rule" expressly incorporates the
statutory definition of "notice to appear" found in 8 U.S.C. §
1229(a).

                                      44
vests. Section 1229 says nothing about the Iitimigration Court's

jurisdiction.   And   for   their   part,   the   regulations   make   no

reference to § 1229(a)'s definition of a          ^notice to appear.'"

Karingithi, 913 F.3d at 1160; see also id. at 1161 (discussing

how Pereira's analysis "hinge[d] on         ^the intersection' of two

statutory provisions"); Gomez-Salinas, 2019 WL 1141063 at *5

(quoting Karingithi); Baneqas Gomez, 2019 WL 1768914 at *6-8.          As

the Court in Karingithi so aptly put it, the Supreme Court's

"resolution [in Pereira] of that [narrow question at issue] cannot

be   recast   into    the   broad   jurisdictional    rule   Karingithi

advocates." Karingithi, 913 F.3d at 1161; see also Matter of

Bermudez-Cota, 27 I. & N. Dec. 441, 443 (BIA 2018) (noting that,

had the Supreme Court intended such a far-reaching jurisdictional

ruling in Pereira, it likely would not have referred to its holding

as "narrow").

     The Fourth Circuit's unpublished opinions confirm a narrow

holding of Pereira. See Leonard, 746 Fed. Appx. at 269 ("We

conclude that the narrow holding of Pereira does not apply in this

situation."); Perez-Arellano, 2018 WL 6617703, at *3 ("Simply put,

Pereira did not address the question of an immigration judge's

jurisdiction to rule on an alien's removability, and it certainly

does not plainly undermine the jurisdiction of the 2004 removal

proceeding.") (footnote omitted). These authorities persuasively


                                    45
establish that Pereira did not void Diaz-Martinez's 1997 removal

proceedings, and the Court follows them.

      The Court recognizes that many of the cases cited above

approve   of the   so-called "two-step           notice    process" by which

service of a subsequent NOH can cure any alleged defects in the

NTA. See, e.g., Gomez-Salinas, 2019 WL 1141063 at *5; Banegas

Gomez, 2019 WL 1768914 at *7; Hernandez-Perez, 911 F.3d at 313;

Karingithi, 913 F.3d at 1161-62; Matter of Bermudez-Cota, 27 I. &

N. Dec. at 447. As the Court concluded above, Diaz-Martinez did

not receive a NOH.       That does not change the outcome here.

      Even if Diaz-Martinez did not receive the NOH (or if the NTA

is   defective   under    Pereira),    Diaz-Martinez's          argument   fails

because the immigration regulations do not impose a subject matter

jurisdiction limitation such that the removal order is ultra

vires. As Judge Brinkema's sound analysis in Rivera Lopez clearly

explains, "section       1003.14   does    not    impose    a   subject-matter

jurisdictional limitation" on immigration courts. 355 F. Supp. 3d

at 439; Flores, 2019 WL 1756532 at *3-4 (following Rivera Lopez);

Vasquez Flores, 362 F. Supp. 3d at 355-56 (same). "Jurisdiction'

is a term that can convey ^many, too many, meanings.'" 355 F.

Supp. 3d at 439 (quoting Union Pac. R.R. Co. v. Bhd. of Locomotive

Enq'rs & Trainmen, 558 U.S. 67, 81 (2009)).           Rather than a subject

matter jurisdiction limitation, Rivera Lopez analyzed Section

                                      46
analyzed Section 1003.14 as follows:

          In that sense, section 1003.14(a) is more akin
          to a federal court's local rules, which (like
          the regulations at issue here) are the product
          of   congressionally  delegated   gap-filling
          authority, see Fed. R. Civ. P. 83(a)(1), but
          which in no way affect the federal court's
          subject-matter jurisdiction. Accordingly, the
          best reading of section 1003.14(a) is that
          although it imposes a procedural requirement
          on immigration authorities' initiation of
          removal proceedings, that requirement is not
          "jurisdictional" in the formal sense, and a
          defect   in   a   notice    to   appear    does   not
          necessarily render     a    resulting     deportation
          order void ab initio.


Rivera Lopez, 355 F. Supp. 3d at 439. Several other courts in this

Circuit have hewed to this reasoning. See Flores, 2019 WL 1756532

at *3-4; Cruz Bonilla, 2019 WL 1756533 at *3-4; Vasquez Flores,

362 F. Supp. 3d at 355-56. And, because the reasoning is both

sound and correct, it will be applied here.              Thus, the Court

concludes that Diaz-Martinez has not established that his 1997

Removal Order is ultra vires or void for lack of subject matter

jurisdiction.




                                     47
                           CONCLUSION


     For the foregoing reasons.     Defendant's MOTION TO DISMISS

INDICTMENT (EOF No. 18) is denied.

    It is so ORDERED.




                                             /s/
                              Robert E. Payne
                              Senior United States District Judge



Richmond, Virginia
Date: May      2019




                               48
